DISSENTING OPINION
Cole, Judge:
The only evidence in this case is an agreed statement that the present merchandise consists of “silver sheets measuring approximately twenty inches in width, varying in lengths, by .035 in thickness; average weight of single sheet, approximately 22 pounds.”
In the light of such broad and general language, which plaintiff was willing: to accept as a complete record for his purpose, it is important to bear in mind two fundamental and well-recognized principles of customs litigation: (1) That, the presumption of correctness attaching to the collector’s classification is based on the presumption that the collector has found every fact to exist that is necessary to sustain his adopted classification, United States v. Marshall Field & Co., 17 C. C. P. A. 1, T. D. 43309; and (2) that plaintiff has assumed a twofold burden of “proving not only that the classification made by the Collector of Customs was erroneous but also he must show affirmatively that his own contention is-correct,” H. J. Baker & Bro. v. United States, 37 C. C. P. A. 52, C. A. D. 419,
No sample of the silver sheets in question was available so the court is without benefit of such important evidence. Nor did plaintiff offer any oral testimony because, as stated in counsel’s brief, “such evidence would be secondary to the undisputed detailed measurements and contents of the imported merchandise in its condition as imported, indicated in the official documents, and conceded by both sides at the hearing. Nor is the ultimate use of the particular importation-a criterion in determining its tariff classification, or an element of proof warranting, oral evidence to- be submitted in connection with the particular issues at bar.” .[Italics quoted.]
Paragraph 1527 of the Tariff Act of 1930 covers many articles, and the collector’s classification of the present merchandise thereunder as material “suitable for use” in the manufacture of any of the articles provided for in said paragraph, carries the presumption, under the Marshall Field & Co. case, supra, that these silver sheets'fit such classification, and a mere statement setting forth approximate dimensions and weight of the goods is not sufficient to remove the material from that paragraph.
The collector’s classification as “material” and plaintiff’s claim that the silver sheets are “articles” presents a primary issue, which, because of complete absence of proof, cannot be discussed herein.
It would unduly lengthen this opinion to emphasize further the inadequate presentation of other phases of the case, that could require consideration under a complete record.
*279The protest should be overruled for failure of plaintiff to overcome the presumption of correctness attaching to the collector’s classification.
The case was heard and submitted before the chief judge, as a single judge on circuit under statutory authorization to hear or to hear and determine the case (28 U. S. C., 1946 ed., Supp. III, § 254). My views set forth in Geo. S. Bush & Co., Inc., et al. v. United States, 22 Cust. Ct. 158, C. D. 1175, questioning the jurisdiction of the division to decide a case similar to these proceedings, continue as the minority expression from the division. Under the practice and procedure of the court and the rules applicable thereto, much litigation before the court is dependent upon my participation in a decision of the same. Adhering, however, to my views expressed in the Bush case, supra, but for the purpose of expediting the work of the court, I am joining my colleagues in the disposition of this case.
For the reasons stated herein, I am filing these dissenting views.